Iii I ilisFicil                                                                                              LISA MAR’
 CAIU II YN WRRiI I I                                                                                     Ci ERR (II [LIE Ci)iiii F
                                                                                                             (214) 712-3450
jislici S                                                                                              thec Icrk@5 th Lx c U urts.gOV
 IJAVII) L. BRIlMhlS
 Mgi V RANCIS                                                                                                 (iA\iE I lllviPA
 Ui liii AS S. l AN(h                                                                                  IIIISINISS AOMINIS IRAl Oil
 IEIIiiAIiI: II I,\Nc;—Fv1LIiIls                                                                             (214)712-3434
 RohliRl NI. FlilMOlili                                                                             gay Ic hum pa 5th Lx courts. gov
 LANA MYIRS                                               Qotirt of Z1ppcaI
 DAVID LVANS                                                                                                    lASCIMLI .1
 DAVID LI:wis                                   jfiftlj itrict of exa at aIIa                                (214)745-1083
 ADA BROWN
                                                       600 COMMERCE S[RELF, Sill IL 200
 CRAIG Sn EDDiR I                                                                                              IN) I RNE F
  lIla Will Ill (ILL                                        DALlAS, IEXAS 75202                   WWW. I XC(ll Ri S.c 1 v/S II ICc )A.ASI’X
 DAVLDJ Sciii NCR                                               (214)712-3401)




                                                                April 24, 2015


            Michelle Lynn Smith
            TDCJNo. 1619020
            Cram Unit
            1401 State School Road
            Gatesville, Tx. 76599


            RE:         Court of Appeals Number:          05-09-01557-CR
                        Trial Court Case Number:

            Style: Smith, Michelle
                        V.
                        The State of Texas


                           I.      The case has been submitted and is pending consideration.

                          2.       The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                   habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                   information.

                          3.       The Court has no record of an appeal on tile in the above referenced name or trial
                                   court number

                          4.       Enclosed is a copy of the opinion in your appeal.

                          5.       This Court does not appoint counsel

                          6.       Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                                   may wish to contact your attorney; the trial court; or the State Counsel for
                                   Offenders, Texas Department of Criminal Justice. P.O. Box 4005, Huntsville, TX,
                                   77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is 5.10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is ( clerk record I volume 20$ pages,
          supplemental clerk records 2 volumes 18 pages, reporter records 9 volumes 939
          pages, total cost to copy & ship S 125.00 we do not have a transcript of oral
          argument, it was recorded, and after the opinion and mandate are issued, the
          recording are destroyed.



                                  Respectfrilly,

                                  Is! Lisa Matz, Clerk of the Court




                                             2